Case 1:19-cr-10335-DJC Document 34-6 Filed 09/12/19 Page 1 of 7

EXHIBIT F
Case 1:19-cr-10335-DJC Document 34-6 Filed 09/12/19 Page 2 of 7

LAUNCHBYTE
Case 1:19-cr-10335-DJC Document 34-6 Filed 09/12/19 Page 3 of 7

 

‘uoisinboe 216a3e1}s € yo
sueaw Aq o1/0j110d 4194} 07 aBels Ajsee/paas-aid ppe 0} S]ueM jeu} elsy
Ul LUI) 3d © Wold Jajyo Ue JOYE WOLS YUM Aeme 4/eM 0} Spuels erqey

‘saydiyjnuy Usnyad 4eajjeuus

YUM SJBU}O [ELOASS PUL 'LUGY} OFU! JUELUSSAUI [EIU! SIY XOZ OF Pues
JEU] SPIUCLUOD JBISASS YUM O1/0J110d e UO SIs eAqey ‘MON ‘dn punolb6
84} LUO S8IURALUOD 8] Jo yIEdSe AUaAa Bulpjing pue Bujseaul ‘3988435
uojs|A0g Uo JoJeQn>U! ayAgyruNe] ay} YBno1u\ seinquan abejs eap!

OF Ind 03 sueak Ma} 4se] BY ABAO [eIIdeD JeuOSuad Jo Wy} YOJ Jas eaqey
‘Bunseau! e6e}s-Ajsea YUM snowAuouA§s si 3eU} WuaysAsode dnyejs uojsog
Sy} Ul slueU e ALUODSq sey ayAgyouNe] ‘erqey Aq 410Z Ul pepUNog

>

oa + YAQNNOA

eiqey uel
JIOW
Case 1:19-cr-10335-DJC Document 34-6 Filed 09/12/19 Page 4 of 7

(s}zesse WOLS) JOJUeVeND
Aq Ajueseny jeuol}ipuooun :Ayunsas

dvsv :Bbulso[5 sA€g OZL-O6 ‘Wd L

WOL ?}8919}uU] 000‘00SG'LS :|2&70L

"Jsuy pledas oq [JIM G10U SIU} YDIYUM JO 1NO ‘WUa} Bud] e Joy PUNOI gap jeUoIZNINISU!
‘saBse] © OP OF SULA May E YIM SUOISsNosIp Ul Apeaaje aie afA\ ‘8}OU WU} Wous
2 U0 {Dajap WS'LS 843 dn yozed AjyIINb oj sjenplAlpul Hulyaes AjSAljDe MoU ae SAA

‘Ajpeqwedxaun Anoy wll e432 7e No ||Nd 07 pey ay usym (S| [lady) Aepuojw ysed
SI4} SpUuNY dy} a4IM 0} Apead sem pue ‘pajeas ‘paubis sem WS'|$ JO) JENPIAIPU! SUL

“MOOS$ 404 40430 BUI PUB WG'LF JOY
8uO ‘Puno! HuldueUY sHpiq 8y} SsPseMO} PS}ILULUOD S[ENPIAIPU! Z PeY WU SUL

GNNOU ONIDNVNIS S90qGIug
NZS AO ONINIVWAY WSLS

 
Case 1:19-cr-10335-DJC Document 34-6 Filed 09/12/19 Page 5 of 7

 

LNAW3LVLS TVIONYNIS 1VNOSYAd yurgoulpyoosg

OpLOBdODG24h-9z0y-Aatr-Oors-Oa6dzES “ai edolsauy Ubisnoog

 

 

 

 

€jo 1 abe, QE LLL-OSA
UJOAA ON PUG BONIIQETT LOL 00S‘0S0"S} SJOSEY |BIOL
oos'ase’r | (senmgert e101 — syessy |B}01} YU, JON
000'002 SoniieelF 10)

 

(sr) siessy 28410

 

 

 

 

 

 

 

{4 ainpeyos} seniiqery jueBunuoa (sejqowoyne Buypnyouy) Apedosy feuosieg
(J ainpeusg) Senger Jeu Swunomy juswemney pase, seg F Sues Wad
(ssaujsng ‘Ayedolg ‘auooul) eiqese Sexe) (a enpeyss) se@sseUsng ul! Jselaqu} diyssouME,
salqadoid JUaLUISaAU| aJeIsy eaY - (3 sinpeyos) BiqeABd SBION 000'00e'L {9 einpeyss) S|UOUASEAU] 91183 |POY
aigese sued) JuepnNs o00'o02'l. (2 ainpayos) aIRISY [Boy Jequspisey
Salndsas paysi7 sn -

000'002 (2 einpeyos) yqeq ebeByoy oos‘00¢'2 (g eInpeyos) sanunses ejqejepey

(}S9193U! aigeAeg SpieD jpeg

        

 

 

oo0‘ose'r (¥ einpeyss) sBulaeg pue yse9

i.

Way Tua

   

JO JOIJUOD - Ayed Burinboe 3y} uM
PUSWUAAIOAUI SIY 0} BNP jeap au} ajajduuo0d

JOUUED JJasUIY JOJUeIEND) papssu JI
AjueienB 4aA05 0} ysed UBnous uey} sIOW -

    

   

      

Slog AienueP 40 se saniiaer

      

 

 

 

 

sonypuedxy jenuuy |BO) RWOoY jenuVy [B02

 

 

 

 

 

(G4aSVdqa SN) YOLNVUYVND IVNOILIGNOONN
JO LNAWNALVLS IVISNVNIS TIVNOSUSd
19-cr-10335-DJC Document 34-6 Filed 09/12/19 Page 6 of 7

Case 1

“aouaTI}Ip anp }euy ay} YM UeD

am sAem jJe ul Bunsisse pue ‘we Bumueq
JUSLUJSAAUI S}! “LH AU] YM Jaaw 0} sdiy
Maj} 2 WOd SWWOD Jeap 34} JO Sad—aid JeUly aYL

ADNAOI1G ANA + SLSOD ONISOT1D

“as pue ‘SxDBYD TW

‘anuelduos ‘Auedwos urea Jo uojevedaid
BY} UOLJUBW 0} JON “43}201d UIMpOO

S@ YONS WHI Me] T-J91L & Buizi}IIN UayM
Ajjeisadsa ~ yesui0u0djse aie saa} UONeUUO}
puny pue uoiesjsidad 3S JOj soay Buiji4

 

17931

“SIOISBAUI SNOIAaId aU} JO Sa}OU

SUIPURYSINO ay} aJeP!|OSUOD 0} paau P]nom
WIJ AY "MOU aie Ady a1aym 0} AjjuedyIUsIS
paseadu! saluedwos ay} Jo anjen

8Y} AW!) JY} U! UaABMOY “BUO]e WHI) Uy
ysnd 0} JeyI1de> jo sayoue.y |jewus papiaod
pey S|eNpIAIpUI |esaAes ‘ead 4se] JO 18q0}90
Ul ade}d aye} 0} Jas Sem ssadoud siy) asnedag

SYOLSAANI GNNOY SNOIAAdd

yoddns panunuos papaau
saluedwios aus Ayjeiadsa ‘san]iqel] Jo pua
le} e payeai sajuediuod +9¢ UC BUIYJOM

SAILIMGVIT ONIGNVLSLINO

‘saluedwuod au} asnoyaiem pue

us Ang Aew puny Jd ay} 124} Os puny painjonuys
d] 4adoud e se Uonesisidau ayy ajajdwi09

0} pau pjnom Wl au ‘eles ay} a1ojaq

MON *3yB1] 0} }daou0d Jo Jooid e Butig 03 sueak
Maj ysed ayy Jano Ajssajasi] paysom Sey Wu 3.

(VYNIA + DAS) SONIMA YadOud

“pezesoyje 3q {IM jeqides
ep MU peIU Mel eT=t-9 [Oil -1 08)
TUE MTU areev Uren IM olel nye) | (2)
che BO Lee ed ee P hse)

UF y [hi D1 -me Ole IM ole] Tivo) [Loy
947 3eU} aunsua 07 sey

LUA ay ‘AjYJOOLUS OF OF
UOIUSINDIE S143 104 JOPsO U|

spun jo
WTEC ATE

 
Case 1:19-cr-10335-DJC Document 34-6 Filed 09/12/19 Page 7 of 7

CONTACT INFORMATION

TAN@LAUNCHBYTE.IO
+1 (617) 259 8145
